 Exhibit 10.2


CHANGE-IN-CONTROL AGREEMENT
Tier 1
Dated: [Date]
PERSONAL AND CONFIDENTIAL
[Name]
[Title]
[Company Name]
Dear [Name]:
Comtech Telecommunications Corp. considers it essential to the best interests of
its stockholders to foster the continued employment of its key management
personnel and the key management personnel of its subsidiaries (such
subsidiaries, together with Comtech Telecommunications Corp., collectively
referred to as the “Company”). In addition, our Board of Directors (the “Board”)
recognizes that the possibility of a change in ownership or control of the
Company may result in the departure or distraction of key personnel to the
detriment of the Company and our stockholders. Therefore, the Board has
determined to enter into this agreement with you (i) to encourage and reinforce
your attention and dedication to your assigned duties without distraction,
including in the face of the disruptive circumstances that can arise from a
possible change in control of the Company, (ii) to enhance our ability to retain
you, and (iii) to provide you with fair and reasonable protection, including
protection from the risks of a change in ownership and control so that you will
be in a position to help the Company in a manner that would be beneficial to
stockholders.
You and the Company agree as follows:
1.
Term of Agreement and Protected Period.



(a)Term of Agreement. The period during which this Agreement shall be in effect
(the “Term”) shall be the period commencing on [Date] (the “Effective Date”)
through the close of business on the second anniversary of the Effective Date;
provided, however, that the Term shall be automatically renewed for successive
two-year periods unless either party hereto gives written notice of non-renewal
to the other party at least sixty (60) days prior to the expiration of the then
current Term; and provided further, that if the Company (i) has entered into an
agreement the consummation of which will constitute a Change in Control (a
“Control Agreement”) or (ii) a Change in Control has occurred, in either case
prior to expiration of the then current Term, the Term shall continue until the
date that is twenty-four (24) months after the occurrence of such Change in
Control. The foregoing notwithstanding, during your employment with the Company
prior to the beginning and after the end of the Protected Period (as defined
below), the Company's obligations under Section 3(g) (and related provisions)
will continue during the defined “Extended Protection Period” unless
specifically terminated in accordance with Section 3(g).


(b)Protected Period. The “Protected Period” is the period from the time of
occurrence of a Change in Control until the date that is twenty-four (24) months
after the occurrence of the Change in Control. Notwithstanding the preceding
sentence, the introductory text to Section 3 provides that certain events
occurring before a Change in Control shall be deemed to have occurred during the
Protected Period.


2.Change in Control. “Change in Control” shall mean the occurrence during the
Term of a Change in Control as defined in Section 14.2 of the 2000 Stock
Incentive Plan, as such Plan may be amended from time to time (the “2000 Plan”)
prior to the occurrence of a Change in Control.




1



--------------------------------------------------------------------------------





3.
Termination and Resulting Payments.

If you are Terminated within 90 days prior to a Change in Control by the Company
without Cause at the direction of a Person who has entered into a Control
Agreement with the Company, or if you Terminate with Good Reason within 90 days
prior to a Change in Control (treating the entry by such a Person into such an
agreement as a Change in Control in applying the definition of Good Reason) if
the circumstance or event which constitutes Good Reason occurs at the direction
of such Person, then your Termination shall be deemed to have been during the
Protected Period and following a Change in Control and shall qualify for the CIC
Payments specified in Section 3(b), with payments thereunder (in addition to any
payments already provided under Section 3(g)) to occur on the business day
following the 52nd day after the Change in Control (subject to the legal
effectiveness of your release), except that, if a payment is deemed to be a
deferral of compensation for purposes of Section 409A of the Internal Revenue
Code (the “Code”) and the Change in Control did not constitute a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Treasury Regulation § 1.409A-3(i)(5), then settlement shall
occur at the date that is six months after your Date of Termination.
(a)Termination by the Company for Cause or by You Without Good Reason During the
Protected Period. If during the Protected Period you are Terminated by the
Company for Cause or you voluntarily Terminate without Good Reason, the Company
will have no obligation to pay any amounts or benefits to you under this
Agreement.


(b)Terminations Triggering CIC Payments. The Company will pay you the payments
and provide you the benefits described in this Section 3(b) upon Termination
during the Protected Period and during the Term, unless such Termination is (A)
by the Company for Cause, (B) by reason of death, (C) due to your failure to
perform your duties with the Company due to a Disability (as defined in the 2000
Plan), or (D) by you without Good Reason. For purposes of this Section 3(b), a
Termination shall be deemed to have occurred for Good Reason if, notwithstanding
the existence of a valid basis of Termination by you for Good Reason, there has
not occurred a Termination by you for Good Reason. The payments or benefits (the
“CIC Payments”) provided under this Section 3(b) are as follows:


(i)The Company will pay you a lump sum CIC Payment, in cash, equal to the lesser
of (x) the CIC Multiple times your Annual Compensation or (y) 2.5 times your
Annual Compensation.


(A)For this purpose, your “CIC Multiple” will be a fraction, the numerator of
which is the number of full months that you were employed by the Company prior
to Termination and the denominator of which is twelve (12).


(B)For this purpose, your “Annual Compensation” will be the sum of (A) plus (B),
where (A) is the greater of your annual base salary in effect immediately prior
to the occurrence of the event or circumstance upon which the Notice of
Termination is based or your annual base salary in effect immediately prior to
the Change in Control, and (B) is the amount equal to your average Annual
Incentive Awards actually paid or payable or granted for performance in the
three fiscal years preceding the year of your Termination; provided that, for
this purpose only annual incentive amounts paid or payable or granted for
service to the Company or to a subsidiary that was at the time of such service
wholly owned (directly or indirectly) by the Company shall be considered.




2

--------------------------------------------------------------------------------



(ii)Other provisions of any plan or Annual Incentive Award authorization
notwithstanding, with respect to your annual incentive award for the fiscal year
in progress at your Date of Termination and your Annual Incentive Award for any
previously completed year for which your final Annual Incentive Award has not
yet been paid or payable or granted by the Board committee or other authorized
decision maker with authority to make such determination (the “Committee”):


(A)If and to the extent that the level of your earning of any such award is
based on one or more pre-set performance goals, any such award shall be deemed
earned and vested as of the Date of Termination based on the level of actual
achievement of your applicable performance goal through the earlier of the end
of the performance period or the Date of Termination. For this purpose, the
level of actual achievement of your performance goal through the applicable date
shall be determined in good faith by the Committee and without the exercise of
negative discretion, and any requirement that this determination be based on
audited financial results shall not apply.


(B)If and to the extent that the level of your earning of any such award is not
based on pre-set performance goals (i.e., is discretionary), any such award
shall be deemed vested as of the date of Termination and shall be deemed earned
at a level consistent with the level of annual incentives (as a percentage of
base salary) of other executives of comparable rank whose annual incentives are
based on pre-set performance goals, provided that the annual incentive shall in
no event be less than a pro rata amount of your average prior years’ annual
incentive amount determined under Section 3(b)(i)(B) above (with prorationing
based on the portion of the applicable fiscal year during which you were
employed). These determinations shall be made in good faith by the Committee and
without the exercise of negative discretion, as provided above.


(C)No amount of such award will be payable based on performance after the Date
of Termination under this Section 3(b)(ii). Subject to any restrictions imposed
by Section 409A of the Code, if you are entitled to all or any portion of the
annual incentive under any other plan or authorization, the amount payable
hereunder will not be paid to the extent it would duplicate such payment of the
annual incentive. The provisions regarding the timing of payment under Section
3(d) take precedence over any other payment timing rule applicable to any such
annual incentive.


(D)In connection with this award, you will not be required to execute the
Acknowledgement customarily required as a condition of payment of Annual
Incentive Awards.
For purposes of this Section 3(b)(ii), if no Annual Incentive Award opportunity
has been established for you for the fiscal year in progress at your Date of
Termination, your Annual Incentive Award opportunity for that year will be
deemed to be identical to the Annual Incentive Award opportunity that was
established for the preceding year.
(iii)Your stock options and other equity awards granted under the 2000 Plan (or
any successor plan) shall, subject to any restrictions imposed under Section
409A of the Code, become immediately vested and exercisable (if subject to
exercise) and all restrictions on such awards shall lapse as of the date of your
Termination.




3

--------------------------------------------------------------------------------



(iv)Subject to your continued compliance with Section 5, for the period under
applicable law you are entitled to continue medical coverage following the Date
of Termination (the “Continuation Period”), the Company shall offer you
continued participation in the Company’s employee medical, dental and vision
plans in which you are a participant immediately prior to the Date of
Termination (the “Medical Plans”), or such Medical Plans you may elect during
any open enrollment period allowable by the Company or the Company’s Medical
Plan insurance providers or, if permitted, as elected on the Date of
Termination, at the Company’s expense, which coverage may be provided at the
Company’s election under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or other applicable law. Your participation in the Medical
Plans during the Continuation Period shall be subject to your timely election of
coverage. If at any time during the Continuation Period such continued coverage
is not permitted under the terms and conditions of the applicable Medical Plan,
the Company will use commercially reasonable efforts to arrange coverage for you
under a medical coverage arrangement that provides benefits substantially
equivalent to, and at a cost that is no less favorable to you on an after-tax
basis, the benefits you would have been entitled to receive under the Medical
Plan (assuming you had elected to participate voluntarily to the maximum extent
permissible). Notwithstanding the foregoing, you agree and acknowledge that any
continuation coverage provided under a Medical Plan shall be provided in a
manner intended to comply with applicable law, including without limitation to
avoid any excise tax under Section 4980D of the Code.


(c)Reduction in Certain Payments If Excise Tax Would Apply.


(i)Notwithstanding any other provision of this Agreement, in the event you
become entitled to any amounts or benefits payable in connection with a Change
in Control (whether or not such amounts are payable pursuant to this Agreement)
(the “Total Change in Control Payments”), if any of such Total Change in Control
Payments are subject to the tax (the “Excise Tax”) imposed by Section 4999 of
the Code (or any similar federal, state or local tax that may hereafter be
imposed), the Total Change in Control Payments shall be reduced to the Reduced
Amount (as defined below) if, but only if, reducing the Total Change in Control
Payments would provide to you a greater net after-tax amount of Total Change in
Control Payments than would be the case if no such reduction took place. The
“Reduced Amount” shall be an amount expressed in present value which maximizes
the aggregate present value of the Total Change in Control Payments without
causing any Change in Control Payment to be subject to the Excise Tax,
determined in accordance with Section 280G(d)(4) of the Code. Any reduction in
Total Change in Control Payments shall be implemented in accordance with Section
3(c)(ii).


(ii)Any reduction in payments under this Section 3(c) shall apply to cash
payments and/or vesting of equity awards so as to minimize the amount of
compensation that is reduced (i.e., it applies to payments or vesting that to
the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (to be minimally reduced, for
purposes of this provision) by the intrinsic value of the equity award at the
date of such vesting. You will be advised of the determination as to which
compensation will be reduced and the reasons therefor, and will be provided a
detailed computation of such amounts, and you and your advisors will be entitled
to present information that may be relevant to this determination. No reduction
shall be applied to an amount that constitutes a deferral of compensation under
Section 409A of the Code except for amounts that have become payable at the time
of the reduction and as to which the reduction will not result in a
non-reduction in a corresponding amount that is a deferral of compensation under
Section 409A of the Code that is not currently payable.


4

--------------------------------------------------------------------------------



For purposes of determining whether any of the Total Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:
(A)The Total Change in Control Payments shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company,
the Total Change in Control Payments (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code or are otherwise not subject to
the Excise Tax. You will be provided a copy of any such written opinion, and all
fees and expenses of the Independent Advisors shall be borne solely by the
Company.


(B)The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
For purposes of determining reductions in compensation under this Section 3(c),
if any, you will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any effect on federal income taxes from
payment of state and local income taxes. Compensation will be adjusted, if
necessary, to provide for accurate payments or to correct any amounts previously
estimated in determining the amount of reductions in compensation under this
Section 3(c). However, no adjustments will be made later than the applicable
deadline under Section 409A of the Code if such adjustments would result in a
tax penalty under Section 409A of the Code.
(iii)The Company shall have the right to control all proceedings with the
Internal Revenue Service (or relating thereto) that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option and
expense, the Company may pursue or forego any and all administrative appeals,
proceedings, hearings, and conferences with any taxing authority in respect of
such Excise Tax (including any interest or penalties thereon); provided,
however, that the Company's control over any such proceedings shall be limited
to issues with respect to which compensation may be reduced hereunder, and you
will be entitled to settle or contest any other issue raised by the Internal
Revenue Service or any other taxing authority. You agree to cooperate with the
Company in any proceedings relating to the determination and assessment of any
Excise Tax.




5

--------------------------------------------------------------------------------



(d)Time of Payment. The Company’s obligation to make the payments provided for
in Section 3(b)(i) and (ii) shall be subject to your execution of a release, in
the form attached as Exhibit A, which you have not revoked, such actions to be
completed by the end of any applicable revocation period. Subject to the
remainder of this Section 3(d), if and only if such release has become legally
effective, on the business day immediately following the 52nd day after your
Date of Termination, the Company shall pay the amount specified in Section
3(b)(i) and (ii) in a lump sum. For purposes of compliance with Section 409A of
the Code, the payments under Section 3(b)(i) and (ii) shall each be deemed to be
separate payments, and it is intended that the payment under Section 3(b)(i) and
(ii) (and any related payment under Section 3(c)) in each case shall be deemed
first to be a short-term deferral under Treasury Regulation § 1.409A-1(b)(4),
and the payment under Section 3(b)(i) then shall be deemed to be separation pay
excluded from being a deferral of compensation to the extent provided under
Treasury Regulation § 1.409A-1(b)(9)(iii). If, however, (i) for any reason all
or any portion of the payment under Section 3(b)(i) or the payment under Section
3(b)(ii), is deemed to be a non-excluded deferral of compensation under Treasury
Regulation § 1.409A-1(b) payable based upon your Termination, any payment (or
any other payment or benefit hereunder considered to be such a non-excluded
deferral of compensation) is intended to be paid or provided in accordance with
Section 409A of the Code, and (ii) any of the Company’s stock is publicly traded
on an established securities market or otherwise, and (iii) at the Date of
Termination you are a “key employee” (as defined in Code Section 416(i) without
regard to paragraph (5) thereof), then the affected portion of such payment
shall be made on the first business day that is on or after the date that is six
months after the date of your separation from service (or if earlier, the date
of your death). Likewise, if any other payment or benefit under this Agreement
would be subject to a tax penalty under Section 409A of the Code, such payment
or benefit will be payable to you only at the date specified in the preceding
sentence if such delay would avoid such tax penalty to you. You shall not be
entitled to exercise any influence on the time of any payment payable hereunder,
including in any case in which the permitted payment period would include
portions of two different tax years.


(e)Notice. During the Protected Period, any purported termination of your
employment by the Company or by you shall be communicated by written Notice of
Termination to the other party hereto.


(f)Certain Definitions. Except as otherwise indicated in this Agreement, all
definitions in this Section 3(f) shall be applicable during the Protected Period
only.


(i)Annual Incentive Award. “Annual Incentive Award” shall mean the annual
incentive compensation (including for this purpose the grant date fair value of
any long term performance share awards, restricted stock, stock options or any
other equity based award) paid or payable or granted during the applicable
fiscal year or any award to the extent specified by the Board (or a committee
thereof) in the relevant award agreement or any other equity based awards in
each case paid or payable or granted in lieu of annual non-equity incentive
compensation for that fiscal year; provided further that, (A) the grant date
fair value of any equity based award granted as annual incentive compensation
shall be included in the computation of the annual incentive amounts paid or
granted in any applicable fiscal year based upon the grant date fair value of
such award for accounting purposes and (B) any dividend equivalents paid or
payable with respect to such an equity based award shall not be considered
annual incentive compensation.


(ii)Cause. “Cause” for Termination by the Company of your employment, during the
Protected Period, shall mean (A) willful misconduct, gross negligence,
dishonesty, misappropriation, breach of fiduciary duty or fraud by you with
regard to the Company or any of its assets or businesses; (B) your conviction of
or the pleading of guilty or nolo contendere with regard to any felony or crime
(for the purpose hereof, traffic violations and misdemeanors shall not be deemed
to be a crime); or (C) any material breach by you of the provisions of this
Agreement or any written employment agreement between you and the Company which
is not cured within 30 days after written notice to you of such breach from the
Board of Directors of the Company.




6

--------------------------------------------------------------------------------



(iii)Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination which, in the case of a Termination by the Company
(other than a Termination for Cause), shall not be less than 30 days from the
date such Notice of Termination is given and, in the case of a Termination by
you, shall not be less than 30 nor more than 60 days from the date such Notice
of Termination is given (except as otherwise provided in Section 3(f)(v)). The
date of your death or Termination due to Disability shall be the Date of
Termination.


(iv)Good Reason. “Good Reason” for Termination of your employment will mean the
occurrence, without your written consent, of any one of the events specified in
clause (A), (B) or (C) below, provided that you have given written Notice of
Termination to the Company that an event constituting Good Reason has occurred
within 90 days after the initial existence of the condition giving rise to such
specified Good Reason, and the Company has failed to fully correct the specified
Good Reason within 30 days after receipt of such Notice of Termination (such
correction by the Company having the effect of canceling such Notice of
Termination notice and any related Termination), and your separation from
service occurs within two years after the initial event constituting Good
Reason:


(A)The assignment to you of any duties inconsistent in any material adverse
respect with your position, authority or responsibilities or any other material
adverse change in such position, authority or responsibilities; for this purpose
and for clarity (without limiting the scope of this clause (A)), your position,
authority or responsibilities will be deemed to be materially and adversely
changed if, during the period of your employment with the Company, (1) (I) you
cease to serve in the position you held immediately prior to the occurrence of
the material adverse change (your “Pre-Trigger Position”) (x) with the Company
or (y) following a Change in Control, with the ultimate parent entity of the
group of entities that includes the Company (or any successor) or (II) you
continue to serve in your Pre-Trigger Position but such ultimate parent entity
or the Company (or any successor) does not have an outstanding class of common
stock listed on a national securities exchange, or (2) the Board of Directors of
the Company (or any successor) or a Board committee approves or adopts a
significant business strategy or policy, including without limitation a material
acquisition or disposition of assets, change in capitalization (including a
material extraordinary dividend or spinoff), or reduction in force, which
business strategy or policy was not approved by a majority of directors
specified as not triggering a Change in Control in accordance with Section
14.2(b) of the 2000 Plan (or the substantially equivalent provision in any
successor plan);




7

--------------------------------------------------------------------------------



(B)A material reduction by the Company in either (i) your annual base salary in
effect immediately prior to the Change in Control and as such base salary
thereafter may have been increased, (ii) your annual incentive (as specified
below), or (iii) your annual equity awards (as specified below). For this
purpose, a reduction of $10,000 in amount or value, on an annualized basis, of
your base salary or annual equity awards value, or of these two elements in the
aggregate, will be deemed “material” (other changes may be material in the
particular circumstances). A material reduction in your annual incentive will
have occurred if the amount actually paid or payable to you for any year, all or
part of which is in the Protected Period (including the year in which the Change
in Control occurs), is reduced to a level less than 80% of your annual incentive
actually paid for performance in the latest full fiscal year before the Change
in Control, including the grant date fair value of any equity-based awards
granted as a payment of your annual incentive. A material reduction in your
annual equity awards will be based on the extent to which the aggregate grant
date fair value of equity awards in a given fiscal year during the Protected
Period is reduced from the grant date fair values of the annual equity awards
granted to you from the Company before the Change in Control (these grants may
have occurred in the same fiscal year as the Change in Control). Annual equity
awards shall be deemed to have a value determined in a manner consistent with
the Company's (or then parent company's) internal valuation method for such
awards used at the time of grant. It shall not constitute a material reduction
in the annual equity awards for the Company to change the form of such awards to
either equity of the surviving parent corporation or cash, provided the value
thereof is not materially reduced; or


(C)The relocation of the principal place of your employment to a location more
than fifty (50) miles from the location of such place of employment on the
Effective Date; except for required travel on the Company’s business to an
extent substantially consistent with your business travel obligations prior to
the Change in Control.


(v)Notice of Termination. “Notice of Termination” shall mean notice indicating
the specific termination provision in this Agreement relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of your employment under the provision so indicated.


(vi)Termination. “Termination” means an event by which your then current
employment relationship with the Company and all subsidiaries has ended,
regardless of whether you are subsequently hired into a new position (including
without limitation a position as a consultant), provided that, with respect to
any payment hereunder which is deemed to be a non-excluded deferral of
compensation under Treasury Regulation § 1.409A-1(b), a Termination will occur
only at the time at which you have had a “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).
























8

--------------------------------------------------------------------------------



(g)Payment Outside the Protected Period. During your employment with the Company
(which includes any affiliate of the Company) prior to or following the
Protected Period, in the event that during the “Extended Protection Period” (as
defined below) your employment is Terminated by the Company not for Cause or
Terminated by you for Modified Good Reason (as defined in this Section 3(g)),
you will be entitled to the payments and benefits under Sections 3(b)(i), (ii)
and (iv) except that (A) the additional payments under Section 3(b)(i) will be
equal to 2.0 times Annual Compensation and (B) the Continuation Period under
Section 3(b)(iv) shall be 24 months (or such shorter period required by law). In
addition, if your employment is Terminated by the Company not for Cause or
Terminated by you for Modified Good Reason termination during the Extended
Protection Period, all of your then outstanding and unvested stock option and
other equity awards granted under the 2000 Plan (or any successor plan) shall,
subject to any restrictions imposed under Section 409A of the Code, become
immediately vested and exercisable (if subject to exercise) and all restrictions
on such awards shall lapse as of the date of your Termination. For purposes of
this Section 3(g), the “Extended Protection Period” means the period from (x)
the Effective Date to the beginning of the Protected Period (the “Pre-Protected
Period”) and (y) the end of the Protected Period until the close of business on
the second anniversary of the end of the Protected Period (the “Post-Protected
Period”), provided that the Extended Protection Period will be automatically
renewed for successive two-year periods unless either party hereto gives written
notice of non-renewal to the other party at least ninety (90) days prior to the
expiration of the then current Post-Protected Period of the Extended Protection
Period. For purposes of this Section 3(g), “Modified Good Reason” shall mean the
occurrence, without your written consent, of either (A) the assignment to you of
any duties inconsistent in any material adverse respect with your position,
authority or responsibilities or any other material adverse change in such
position, authority or responsibilities, or you ceasing to serve in your
Pre-Trigger Position; (B) a material reduction by the Company in either (i) your
annual base salary (including, during the Post-Protected Period, as in effect
immediately prior to the Change in Control), (ii) your annual incentive (as
specified below), or (iii) your annual equity awards (as specified below). For
this purpose, a reduction of $10,000 in amount or value, on an annualized basis,
of your base salary or annual equity awards value, or of these two elements in
the aggregate, will be deemed “material” (other changes may be material in the
particular circumstances). A material reduction in your annual incentive will
have occurred if the amount actually paid or payable to you for any year is
reduced to a level less than 80% of your annual incentive actually paid for
performance in the latest full fiscal year before reduction (including any
portion of a fiscal year that occurs during the Protected Period), including the
grant date fair value of any equity-based awards granted as a payment of your
annual incentive. A material reduction in your annual equity awards will be
based on the extent to which the aggregate grant date fair value of equity
awards in a given fiscal year of the Extended Protection Period is reduced from
the grant date fair values of the annual equity awards granted to you from the
Company in the immediately preceding fiscal year (including any portion of a
fiscal year that occurs during the Protected Period). Annual equity awards shall
be deemed to have a value determined in a manner consistent with the Company's
(or then parent company's) internal valuation method for such awards used at the
time of grant. It shall not constitute a material reduction in the annual equity
awards for the Company to change the form of such awards to either equity of the
surviving parent corporation or cash, provided the value thereof is not
materially reduced; or (C) the relocation of the principal place of your
employment to a location more than fifty (50) miles from the location of such
place of employment on the Effective Date; except for required travel on the
Company’s business to an extent substantially consistent with your business
travel obligations during the Extended Protection Period; provided that, in each
case, you have given Notice of Termination to the Company within 90 days after
the initial existence of the condition giving rise to your asserted Modified
Good Reason, and the Company has failed to fully correct the Modified Good
Reason by your Date of Termination (which must be at least 30 days after the
Notice is given) specified in the Notice of Termination (such correction by the
Company having the effect of canceling such Notice and the resulting
Termination), and your Termination occurs within one year after the initial
existence of circumstances constituting Modified Good Reason. Other provisions
of this Agreement applicable to Section 3(b) (for example, Section 3(d) and
Section 6) shall apply to the payments and benefits under this Section 3(g) as
well. If you remain employed as specified in this Section 3(g), the obligations
of the Company under this Agreement shall continue for the applicable
Post-Protected Period portion of the Extended Protection Period, without regard
to provisions specifying the end of the Term. Any payments or benefits provided
under this Section 3(g) prior to a Change in Control shall reduce any payments
or benefits required to be paid pursuant to Sections 3(b)(i), (ii) or (iv), as
applicable, following a Change in Control.


9

--------------------------------------------------------------------------------





(h)Treatment of Equity Upon Termination by Reason of Death or Due to Disability.
In the event of your Termination by reason of your death or due to your
Disability (in either case whether prior to or during the Protected Period or
during the Extended Protection Period), and subject the legal effectiveness of
the release, your then outstanding and unvested equity awards will be treated as
follows:


(i)
All then outstanding and unvested equity awards that vest solely based on
continued service (e.g., stock options, restricted stock, restricted stock
units) will become fully vested as of the your Date of Termination due to death
or Disability, and if subject to settlement (as opposed to exercise) will be
settled in a manner consistent with the terms set forth in the applicable award
agreement but in no event later than the date specified in Section 3(d) hereof.
Any stock options or other equity awards that are or become exercisable on your
Date of Termination due to your death or Disability may be exercised by you (or
your estate) for one year following the Date of Termination, but in no event
beyond the expiration of the stated term of such stock option.



(ii)
All then outstanding and unvested equity awards that vest based in whole or in
part on achievement of one or more performance goals shall be treated in
accordance with terms of the applicable award agreement, it being understood
that any such performance-based equity award granted on or after the Effective
Date shall provide for vesting in the event of your death or Disability that is
no less favorable than the vesting terms applicable to the most recent
performance-based equity award granted to you prior to the Effective Date.



4.
Mitigation.

You will not be required to mitigate the amount of payments provided for under
this Agreement by seeking other employment or otherwise, nor shall the amount of
payments provided for under this Agreement be reduced by any compensation earned
by you as the result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by you to the Company, or
otherwise.
5.Covenants for Protection of Company’s Business. In consideration for the
payments and benefits provided by the Company under this Agreement, by your
execution of this agreement you agree as follows:


(i)You acknowledge that your services for the Company are of a special and
unique nature and your position with the Company places you in a position of
confidence and trust with clients and employees of the Company. Therefore, and
in consideration of the Company’s performance of its covenants and agreements
under this Agreement and under any written employment agreement between you and
the Company, you will not at any time during your employment with the Company
and for a period of two years thereafter (the “Restrictive Period”), directly or
indirectly, engage in any business (as an owner, joint venturer, partner,
stockholder, director, officer, consultant, agent or otherwise, other than as
the owner of less than 1% of the outstanding class of a publicly traded
security) which competes with the business in which the Company is presently
engaged or may be engaged at any time during your employment with the Company.


(ii)You agree that you will not (except on behalf of the Company during your
employment with the Company), during the Restrictive Period, employ or retain,
solicit the employment or retention of, or knowingly cause or encourage any
entity to retain or solicit the employment or retention of, any person who is or
was an employee of the Company at any time during the period commencing 12
months prior to your Termination of Employment. After your Termination of
Employment: (A) You will refrain from disparaging, whether orally, in writing or
in other media, the Company, its affiliates, the officers, directors and
employees of each of them, and the products and services of each of them, and
(B) the Company will not disparage you or otherwise comment upon your employment
performance other than as may be required by law or as requested by you.


10

--------------------------------------------------------------------------------





(iii)You will not at any time, directly or indirectly, without the Company's
prior written consent, disclose to any third party or use (except as authorized
in the regular course of the Company's business or in your performance of your
responsibilities for the Company) any confidential, proprietary or trade secret
information that was either acquired by you during your employment with the
Company or thereafter, including, without limitation, sales and marketing
information, information relating to existing or prospective customers and
markets, business opportunities, and financial, technical and other data
(collectively, the “Confidential Information”). After termination of your
employment with the Company for any reason and upon the written request of the
Company, you shall promptly return to the Company all originals and/or copies of
written or recorded material (regardless of the medium) containing or reflecting
any Confidential Information and shall promptly confirm in writing to the
Company that such action has been taken. Notwithstanding the foregoing, the
following shall not constitute Confidential Information: (A) Information that is
already in the public domain at the time of its disclosure to you; (B)
Information that, after its disclosure to you, becomes part of the public domain
by publication or otherwise other than through your act; and (C) Information
that you received from a third party having the right to make such disclosure
without restriction on disclosure or use thereof.


(iv)Nothing in this Agreement shall be construed to prevent you from (A)
responding truthfully to a valid subpoena; or (B) reporting to, communicating
with, contacting, responding to an inquiry from, cooperating with, providing
relevant information to or otherwise participating or assisting in an
investigation conducted by: (1) any federal, state or local governmental or
regulatory body or official(s) or self-regulatory organization regarding a
possible violation of any state or federal laws or regulations that has
occurred, is occurring or is about to occur, including, but not limited to, the
Department of Justice, the Securities and Exchange Commission and any other
equivalent office of a federal or state agency or Inspector General; or (2) the
Equal Employment Opportunity Commission, the National Labor Relations Board or
any other governmental authority with responsibility for the administration of 
labor or employment laws regarding a possible violation of such laws. Prior
authorization of the Company shall not be required to make any reports or
disclosures described above and you are not required to notify the Company that
you have made such reports or disclosures. Additionally, you will not be held
criminally or civilly liable for disclosure of a trade secret made in confidence
to a government official (federal, state, or local) or to an attorney for the
sole purpose of reporting or investigating a suspected legal violation. Further,
you will not be liable for disclosing a trade secret in a lawsuit and other
proceeding if the filings are made under seal.
If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 5 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.
You acknowledge and agree that the Company’s remedies at law for a breach or
threatened breach of any of the provisions of Section 5 would be inadequate and,
in recognition of this fact, you agree that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, may be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. Further,
in the event you breach any of the foregoing covenants of this Section 5, in
addition to any other remedies available to the Company, to the maximum extent
permitted by applicable law, the Company shall have the right to recoup from
you, and you shall be obligated to repay to the Company, an amount equal to the
actual amount of the CIC Payment paid to you pursuant to Section 3(b)(i)
multiplied by the Recoverable Portion. For the purposes of this Section 5,
“Recoverable Portion” means a percentage obtained by dividing (i) the number of
days remaining in the Restrictive Period from and after the commencement of such
breach, by (ii) 730. For the avoidance of doubt, recoupment by the Company
pursuant to the immediately preceding sentence shall neither be deemed
liquidated damages, nor shall it preclude the Company from seeking or obtaining
a judgment against you for damages caused by your breach of the foregoing
covenants of this Section 5.


11

--------------------------------------------------------------------------------



6.
Prior Acknowledgment.

In connection with a Termination which entitles you to CIC Payments pursuant to
Section 3(b), your agreement not to voluntarily terminate your employment with
the Company or any of its affiliates, which is set forth in any Acknowledgement
previously executed by you as a condition of payment of an Annual Incentive
Award, shall terminate, shall no longer be a condition of your right to retain
such Annual Incentive Award, and shall be of no further force or effect.
7.
Miscellaneous.

(a)Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


(b)Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of your death, all amounts otherwise payable to you hereunder shall,
unless otherwise provided herein, be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.


(c)Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when (i)
personally delivered or (ii) mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth on the first page of this Agreement; provided that all
notice to the Company shall be directed to the attention of the Board with a
copy to the [Chief Executive Officer]/[Chief Operating Officer]. of the Company,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.


(d)Modifications. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time.


(e)Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.


(f)Tax Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.


(g)Surviving Obligations. The obligations of the Company and your obligations
under this Agreement shall survive the expiration of this Agreement to the
extent necessary to give effect to this Agreement.


(h)Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.




12

--------------------------------------------------------------------------------



(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


(j)Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
the provisions of all prior agreements (including any prior Change in Control
Agreement between you and the Company and any severance provisions set forth in
any prior written employment agreement between you and the Company), promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereof
with respect to the subject matter contained herein. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. Notwithstanding anything to the contrary in this
Agreement, the procedural provisions of this Agreement shall apply to all
benefits payable as a result of a Change in Control (or other change in
control).
If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.
                    COMTECH TELECOMMUNICATIONS CORP.
    
By:
[Name]
[Title]
Agreed to this __ day
of _________, [Year].


[Name]


13

--------------------------------------------------------------------------------



Exhibit A
General Release
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a “Releasing Party”), hereby release and forever
discharge Comtech Telecommunications Corp. (the “Company”), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a “Released Party”),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the “Released Claims”) which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company's business, my
employment with the Company or the termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon: (a) the
Company's obligations, if any, to pay CIC Payments pursuant to the Change in
Control Agreement between the undersigned and the Company, dated [Date] (the
“CIC Agreement”) or the rights of the undersigned to enforce such obligations;
(b) any and all obligations of the Released Parties to defend, indemnify, hold
harmless or reimburse the undersigned under the Indemnification Agreement
between the Company and the undersigned, and/or under applicable law and/or
under the respective charters and by-laws of the Released Parties, and/or
pursuant to insurance policies, if any, for acts or omissions in the
undersigned’s capacity as a director, officer and/or employee thereof; and (c)
any and all rights the undersigned may have to vested or accrued benefits or
entitlements under and in accordance with any applicable plan, agreement,
program, award, policy or arrangement of a Released Party.
The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys' fees and costs.
I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to CIC Payments, if any, payable to me pursuant to the CIC
Agreement; (b) I have the right to consult with an attorney prior to signing
this General Release; (c) I have twenty-one (21) days to consider this General
Release (although I may choose to sign it earlier); (d) I have seven (7) days
after I sign this General Release to revoke it; and (e) this General Release
will not be effective until the date on which the revocation period has expired,
which will be the eighth day after I sign this General Release, assuming I have
returned it to the Company by such date.


By:    __________________                    
Dated:     __________________                    




14